Citation Nr: 0409426	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  98-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954, and he died in August 1995.  The appellant in 
this case is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for the cause of the 
veteran's death.  In June 2003, the Board remanded this 
matter for additional evidentiary development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

It is noted that, in connection with her current appeal, the 
appellant requested and was scheduled for a personal hearing 
before a Veterans Law Judge at the RO.  Although she was 
notified of the time and date of the hearing by mail, she 
failed to appear and neither furnished an explanation for her 
failure to appear nor requested a postponement or another 
hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2003), when an 
appellant fails to appear for a scheduled hearing and has not 
requested a postponement, the case will then be processed as 
though the request for a hearing had been withdrawn.


FINDINGS OF FACT

1.  According to the certificate of death, the veteran died 
in August 1995 from lung cancer.  

2.  At the time of the his death, service connection was not 
in effect for any disability.  

3.  The most probative evidence of record indicates that the 
veteran's death was not proximately due to or the result of a 
service-connected disease or injury.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310, 
3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).

Under the VCAA, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, the Board finds that VA provided 
the appellant with the necessary information in numerous 
communications.  

For example, in a September 1998 letter, the RO notified the 
appellant of the information and evidence needed to 
substantiate a claim of service connection based on radiation 
exposure.  In a February 2000 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate a claim of service connection based on tobacco 
use.  In an April 2002 letter, the Board notified the 
appellant that it would be beneficial to her claim to obtain 
medical evidence that the veteran's fatal lung cancer was 
related to his active service.  Additional information was 
provided to the appellant in a February 2003 letter, the 
Board's June 2003 remand, and the August 2003 Supplemental 
Statement of the Case, which specifically discussed the 
applicable provisions of the VCAA.  In view of the foregoing, 
the Board finds that VA has satisfied its duties to notify 
the appellant under the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

Here, the Board acknowledges that the VCAA information 
provided to the appellant was not sent prior to the initial 
rating decision denying the claim.  In this case, the initial 
June 1998 rating decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Thus, the timing of VA's 
notification actions does not comply with the express 
requirements of the law as interpreted by the Court in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Nonetheless, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, as set 
forth above, the information provided to the appellant met 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has also been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the appellant.  

In addition to the notification duties discussed above, VA 
also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the RO has obtained the veteran's service 
medical and personnel records.  A request was also made to 
the service department for any records relating to the 
veteran's possible exposure to radiation in service.  The 
appellant has submitted additional post-service medical 
records in support of her claim.  There is no indication of 
unobtained evidence that might aid the appellant's claim or 
that might be pertinent to the bases of the denial of this 
claim.  Thus, the Board finds that VA's duty to assist the 
appellant in obtaining relevant records has been satisfied.  
38 C.F.R. § 3.159(c)(1) (2003).

The duty to assist under the VCAA also includes obtaining a 
VA medical opinion when such is necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2003).  In this case, 
the RO obtained a VA medical opinion regarding the issue on 
appeal in August 2003.  The medical opinion is thorough and 
clearly based on a review of the applicable medical records.  
Thus, no further medical opinion is necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant under the VCAA have been fulfilled.

I.  Factual Background

The veteran's service medical and personnel records are 
negative for pertinent complaints or notations, including 
lung cancer, nicotine addiction, radiation exposure, or 
smoking.  At his December 1954 military separation medical 
examination, the veteran's lungs and chest were normal and a 
chest X-ray was negative.  On a report of medical history, 
the veteran denied symptoms such as a chronic cough, 
shortness of breath, and pain or pressure in the chest.  

The post-service medical records show that in March 1993, the 
veteran underwent a medical evaluation at which he reported 
that he had had a heart attack approximately one year prior 
and had quit smoking at that time.  A chest X-ray showed 
possible early congestive heart failure as well as a 
suspicious mass in the upper right lobe.  There is no 
indication that further evaluation was performed.  

In February 1994, the veteran was evaluated by a pulmonary 
consultant after another chest X-ray revealed progression of 
the opacity in the upper right lung field.  The veteran 
reported that he had smoked approximately three packs daily 
for some 47 years, but had quit smoking approximately two 
years ago.  The radiologist indicated that bronchogenic 
carcinoma should be ruled out.  A biopsy of the right lung 
was performed and showed no malignant cells.  The veteran was 
advised to seek follow-up care, but apparently he did not.  

In February 1995, the veteran was again evaluated after 
another chest X-ray showed a large mass in the outer quadrant 
of the right lung, as well as a mass in the right axilla.  A 
biopsy revealed metastatic adenocarcinoma.  The veteran 
elected to forego chemotherapy and he died in August 1995.  
The certificate of death lists the cause of his death as lung 
cancer.  

In December 1997, the appellant submitted a claim of service 
connection for the cause of the veteran's death.  Over the 
course of her appeal, she indicated that it was her belief 
that the veteran's fatal lung cancer was either due to his 
smoking in service or to possible radiation exposure in 
service.

In support of her appeal, the appellant submitted a completed 
smoking questionnaire in which she indicated that the veteran 
began smoking in service.  She indicated that she did not 
know the extent of his in-service smoking, but thought that 
it was approximately 1 to 2 packs daily.  She indicated that 
after his discharge from service, the veteran smoked 
approximately 2 to 4 packs daily until he quit in February 
1990.  The appellant acknowledged that she did not meet the 
veteran until many years after his separation from service; 
however, she indicated that the veteran had told her prior to 
his death that he had begun smoking in service.  She also 
indicated that the veteran's family had provided information 
to her about his smoking history.  

In an August 2003 medical opinion, a VA physician indicated 
that he had reviewed the veteran's claims folder and noted 
that he had been a heavy smoker for decades and that he quit 
smoking in 1990.  The examiner noted that smoking was a major 
risk factor for the development of nonsmall cell carcinoma of 
the lungs and that it was likely that the veteran's smoking 
had contributed to his fatal lung cancer.  The examiner noted 
that there was no medical evidence of record to indicate when 
the veteran began smoking and, if so, how much he smoked 
during service.  Even considering the lay evidence of record, 
he indicated that it would be mere speculation to conclude 
that the veteran had developed nicotine dependence in 
service.  Further, the examiner indicated that even assuming 
that the veteran did begin smoking during his two year period 
of service, it was predominantly the post-service cumulative 
decades of smoking which ultimately led to the development of 
lung cancer.  He indicated that the 2 year period of in-
service smoking would have contributed no more than a 
proportionate degree to the veteran's lung cancer.  

II.  Law and Regulations

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002); see also Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  Dependency and indemnity compensation benefits 
are thus predicated upon an adjudicatory finding that service 
connection for the cause of the veteran's death is warranted.  
Before an award of dependency and indemnity compensation may 
be made, therefore, service connection for the cause of the 
veteran's death must be established.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2003).  For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including malignant 
tumors, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2003). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general criteria set forth above, a 
disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, certain 
diseases shall be service-connected, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  These presumptive diseases include 
cancer of the lung.  38 C.F.R. § 3.309(d) (2003).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (2003).  To consider service connection under section 
3.311, the evidence must show the following:  (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease, such as lung 
cancer; and (3) such disease first became manifest within a 
period specified by the regulations.  38 C.F.R. § 3.311(b) 
(2003).  If any of the foregoing three requirements has not 
been met, service connection for a disease claimed as 
secondary to exposure to ionizing radiation will not be 
granted under section 3.311.  38 C.F.R. § 3.311(b)(1)(iii) 
(2003).

Finally, for claims filed prior to June 8, 1998, such as this 
one, VA General Counsel has held that direct service 
connection may be established for disability shown to result 
from tobacco use during active service.  VA O.G.C. Prec. Op. 
No. 2-93 (Jan. 13, 1993), 58 Fed. Reg. 42,756 (1993).  To 
establish entitlement, the record must contain medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service.  Id; see also Davis v. West, 13 Vet. 
App. 178 (1999).

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary 
service connection may be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  See VA O.G.C. Prec. Op. 
No. 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 (1997).  For 
claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in 
service, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence that nicotine 
dependence arose in service, and (3) medical evidence of a 
relationship between the current disability and the nicotine 
dependence.  The determination of whether a veteran is 
dependent on nicotine is a medical issue.  Id.

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

As set forth above, the appellant claims entitlement to 
service connection for the cause of the veteran's death from 
lung cancer.  She alleges that the veteran was exposed to 
ionizing radiation in service and feels that his fatal lung 
cancer is related to that claimed radiation exposure.  In the 
alternative, the appellant claims that the veteran's fatal 
lung cancer is causally related to his smoking in service.

As noted above, entitlement to service connection for a 
disability claimed to be attributable to radiation exposure 
during service can be accomplished as follows:  (1) direct 
service connection can be established by showing that the 
disease was incurred during service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303; (2) there are specific disabilities which may 
be service connected on a presumptive basis under 38 C.F.R. § 
3.309(d); and (3) 38 C.F.R. § 3.311(b) provides a list of 
"radiogenic diseases" which may be service connected 
provided that certain conditions specified in the regulation 
are met.  See Ramey v. Gober, 120 F.3d 1239 (1997).

Initially, the Board notes that the veteran's service medical 
records do not contain any clinical reference to the presence 
of lung cancer.  In fact, his lungs were normal at the time 
of his separation from service.  Likewise, the Board notes 
that the record indicates that lung cancer was not identified 
for decades after service separation.  Moreover, none of the 
post-service medical records contain any medical opinion that 
such disorder, first noted many years after the veteran's 
separation from active service, was related to such service, 
including claimed radiation exposure.  For foregoing reasons, 
the Board finds that service connection for lung cancer on a 
direct basis is not warranted.  38 U.S.C.A. § 1110; see also 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The basis of the appellant's claim, however, is that the 
veteran's fatal lung cancer resulted from claimed exposure to 
radiation in service and/or smoking.  First, service 
connection claims based on in-service exposure to radiation 
may potentially be addressed under 38 C.F.R. § 3.309(d) or § 
3.311.

To consider service connection under either section, however, 
the evidence must show that the veteran was exposed to 
ionizing radiation in service or participated in a radiation 
risk activity.  In this case, however, there is absolutely no 
probative evidence of record that the veteran was exposed to 
radiation in service or participated in a radiation risk 
activity.  In fact, the RO contacted the service department 
and was advised that there was no information on file 
indicating that the veteran was exposed to radiation in 
service.  In view of the foregoing, the Board finds that the 
criteria for an award of service connection under 38 C.F.R. 
§§ 3.309(d) or 3.311 have not been met.

With respect to the appellant's contention that the veteran's 
fatal lung cancer was due to his in-service smoking, as noted 
above, to establish service connection on this basis, the 
record must contain medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active service.  
See Davis v. West, 13 Vet. App. 178 (1999).

Additionally, for claims alleging secondary service 
connection for a current disease on the basis of nicotine 
dependence acquired in service, the record must contain 
medical evidence that nicotine dependence arose in service, 
and medical evidence of a relationship between the current 
disability and the nicotine dependence.  VA O.G.C. Prec. Op. 
No. 19-97.

In this case, the service medical records are completely 
devoid of any notation of smoking or nicotine dependence.  In 
an August 2003 VA medical opinion, the examiner indicated 
that it would be speculative to conclude that the veteran 
developed nicotine dependence in service.  There is no other 
probative evidence of record noting nicotine dependence in 
service.  

Moreover, even assuming, without deciding, that the veteran 
smoked in service, the medical evidence does not establish 
that his post-service lung cancer was a result of his smoking 
in service, as opposed to decades of post-service smoking.  
Rather, the examiner indicated that it was predominately the 
cumulative post-service decades of smoking which ultimately 
led to the development of lung cancer in the veteran.  

Again, with respect to disorders claimed related to tobacco 
use, direct service connection of a disability requires that 
the evidence demonstrate that injury or disease resulted from 
tobacco use in service.  VA O.G.C. Prec. Op. No. 2-93 (Jan. 
13, 1993).  That is, service connection may be established 
for any disability allegedly related to tobacco use, even if 
diagnosed after service, if the evidence demonstrates that 
the disability resulted from the in-service use of tobacco, 
considering the possible effect of smoking before or after 
service.  It is insufficient to show only that a veteran 
smoked in service and had a disease related to tobacco use.  
Id.  In this case, given the short period of the veteran's 
active service relative to his long history of smoking, the 
Board finds that there is insufficient evidence on which to 
base an award of service connection for lung cancer due to 
in-service smoking.  

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death from 
lung cancer.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



